DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1-3, 6-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalsmo et al. (USP 6,595,294) in view of Elmer (USP 10,697,278) in further view of Gettis (USP 10,119,384).
With respect to claim 1, Dalsmo et al. disclose a system for applying gas lift artificial lift, the system comprising: a central tubing (1) in a well hole of the well, the tubing having a well head end (9) and a well sump end (bottom of figure 1); an annulus (5) that extends around the central tubing between from the well head end to the sump end; a compressed gas source (7); a gas lift gas line (4) connecting the compressed gas source to the well hole; a flowline (see figure 1) connected to the well head end of the central tubing; and an automatically controlled flowline choke (2) in the flowline.  While Dalsmo disclose a compressed gas source, Dalsmo is silent as to the origin of the gas.  Elmer disclose that it is known to include gas compressors on-site or remote (see column 5 lines 62-67) and teaches a gas compressor (158) have an inlet (see column 11 lines 6-16, wherein gas separated gas is fed into the compressor) and outlet (156) connected to the annulus (via 151) to provide compressed gas for a gas lift operation.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included an on-site gas compressor in Dalsmo as taught by Elmer for the purpose of providing compressed gas to the gas lift operation and it is known to place the compressor on-site in substitution of an offsite compressor.   Dalsmo et al. in view of Elmer does not disclose an additional tubing inserted in the sump.  Gettis disclose a bubble tube 122 to provide a means for cleaning the separator device and the annulus of the well by sweeping the bottom of the separator device with high pressure gas (see column 11 lines 38-52 and column 13 lines 15-31).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalsmo et al. in view of Elmer by including a bubble tube as taught by Gettis for the purpose of cleaning out the bottom and annulus of the well.
With respect to claim 2, Dalsmo et al. disclose wherein the compressed gas source is a compressed gas storage vessel (7).
With respect to claim 3, Dalsmo in view of Elmer disclose a two or three phase separator positioned in the flowline and connected to the input of the gas compressor (see column 11 lines 6-16, wherein production fluid is separated and fed into the compressor).
With respect to claim 6, Dalsmo et al. does not disclose a plurality of wellbores.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have connected a plurality of wellbores, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 7, Dalsmo et al. disclose wherein the automatically controlled flowline choke comprises a control valve (2).
With respect to claim 8, Dalsmo et al. disclose wherein the automatically controlled flowline choke comprises a control valve (2) and flow meter (13).
With respect to claim 9, Dalsmo et al. disclose a casing head valve (3) positioned in the gas lift gas line between the compressed gas storage vessel and the annulus.
	With respect to claim 10, Dalsmo et al. disclose wherein the casing head valve is automatically controlled (see column 1 line 6).
With respect to claim 11, Dalsmo et al. disclose wherein the flowline choke and the casing head valve are automatically modulated in tandem by a controller, whereby the controller adjusts the flow in the tubing to maintain a critical velocity of gas through the tubing and a desired production pressure (see column 1 lines 6-12).
With respect to claim 13, Dalsmo et al. does not disclose a horizontal well.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the system of Dalsmo et al. with a horizontal well in order to horizontal wells in the same way that the system of Dalsmo et al. improved a vertical well.
With respect to claim 14, Dalsmo et al. in view of Gettis disclose wherein the additional tubing is inserted down the central tubing into a sump whereby solids in the sump are elutriated (see column 17 lines 5-22).
With respect to claim 15, Dalsmo et al. in view of Gettis disclose that the tube is a capillary tube (see column 11 lines 38-52).
With respect to claim 16, Dalsmo et al. in view of Gettis disclose wherein the additional tubing is installed in the central tubing to provide a separate gas lift tube (see figure 1).
With respect to claim 17, Dalsmo et al. in view of Gettis disclose wherein the automatically controlled flowline choke (2) is a primary flowline choke or a secondary flowline choke.
With respect to claim 18, Dalsmo et al. in view of Gettis does not disclose a port or valve.  The Examiner hereby takes Official Notice that ports and valves are well known in the wellbore art to control fluid flow.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalsmo et al. in view of Gettis to have included a port and valve in order to control fluid flow through the additional tubing.  
With respect to claim 19, Dalsmo et al. disclose a system for applying gas lift artificial lift in a well having a well head end and a well sump end, the system comprising: a central tubing (1) in a well hole of the well, the tubing extending from the well head end to the well sump end; an annulus (5) that extends around the central tubing from the well head end to the sump end; a flowline (11) connected to the well head end (9) of the central tubing; an automatically controlled flowline choke (2) in the flowline; a compressed gas source (in 7).  While Dalsmo disclose a compressed gas source, Dlasmo is silent as to the origin of the gas.  Elmer disclose that it is known to include gas compressors on-site or remote (see column 5 lines 62-67) and teaches a gas compressor (158) have an inlet (185) and outlet (156) connected to the annulus (via 151) to provide compressed gas for a gas lift operation.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included an on-site gas compressor in Dalsmo as taught by Elmer for the purpose of providing compressed gas to the gas lift operation and it is known to place the compressor on-site in substitution of an offsite compressor.   Dalsmo et al. in view of Elmer does not disclose a capillary tubing string in the well hole.  Gettis disclose a bubble tube 122 to provide a means for cleaning the separator device and the annulus of the well by sweeping the bottom of the separator device with high pressure gas (see column 11 lines 38-52 and 13 lines 15-31).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalsmo et al. by including a capillary tube as taught by Gettis for the purpose of cleaning out the bottom and annulus of the well.
With respect to claim 20, Dalsmo et al. in view of Elmer in view of Gettis disclose a gas flow measurement device (15) located between the compressed gas source and the well head end to measure gas flow into the annulus; an automatically controlled gas lift flow control valve (3) in a gas lift gas line located between the gas compressor and the well head end; a pressure measurement device located on or adjacent to the well head end to measure pressure in the capillary tubing string (see column 26 line 50 to column 27 line 4, wherein a control panel is included to measure pressure); and a control system (see figure 4, model-based controller) that regulates: the automatically controlled flowline choke, the automatically controlled gas lift flow control valve, and an output of the gas compressor based on inputs from the gas flow measurement device and the pressure measurement device.

3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalsmo et al. in view of Elmer in further view of Gettis in further view of Wilde (USP 7,275,599).
	With respect to claim 4, Dalsmo in view of Wilde does not disclose a back pressure valve in the flowline, the separator back pressure valve disposed between the two or three phase separator and the input of the gas compressor.  However, Wilde teaches that pressure regulator valves are used to prevent gas pressure in the internal chamber from exceeding a selected valve (see column 3 lines 46-54).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalsmo in view of Elmer in view of Gettis in view of Wilde by including a valve as taught by Wilde in the flowline between the separator and compressor for the purpose of controlling the pressure in the separator.

4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalsmo et al. in view Elmer in view of Gettis in further view of Michael (US 2006/0000357).
	With respect to claim 5, Dalsmo in view of Elmer in view of Gettis does not disclose a gas booster.  Michael disclose a gas booster 330 for the purpose of raising the pressure of the gas to a desired pressure (see paragraph 116).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalsmo in view of Elmer by including a booster between the compressor and source as taught by Michael for the purpose of raising the gas pressure in the gas lift gas line.
		
5.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalsmo et al. in view of Elmer in view of Gettis in further view of Kenworthy et al. (USP 5,904,209).
	With respect to claim 12, Dalsmo et al. is silent as to the packer having gas passages extending therethrough.  Kenworthy et al. teaches a tubing extending through a packer (in figure 4) in order to delivery fluid from below the packer to above.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalsmo et al. by including a tubing going through the packer in order to introduce fluid from above the packer to below the packer.

Response to Arguments
6.	Applicant’s arguments, filed 4/20/22, with respect to the rejection(s) of claim(s) 1-20 under Dalsmo have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dalsmo in view of Elmer.
With respect to claim 1, Applicant argues Dalsmo does not disclose both the “compressed gas source” and the “gas compressor”.  Dalsmo discloses a compressed gas source but is silent as to the compressor.  Elmer has been cited to show that it is known to have on-site compressors in place of remote compressors.  Therefore, the claims are rejected as noted above.  In view of this new ground of rejection, the case is hereby made non-final.
Gettis is a secondary reference used to teach that capillary tubes are known to clean out the bottom and annulus of a well.  The cleaning operation would initially unload the well and thus Gettis discloses an additional tube for initial unloading of the well.
It is taken to be admitted that ports and valves are well known in the wellbore art to control fluid flow as Applicant has not timely traversed the Examiner’s statement of Official Notice. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672